Case 1:18-cv-02538-ADC Document 35 Filed 10/30/18 Page 1 of 15

DENISE MILLER
Plaintiff,

Vv.

FIRST PREMJER CORPORATION

Defendant,

IN THE UNITE STATES DISTRICT COURT ——__ Fitep ENTERED

FOR THE DISTRICT OF MARYLAND

STELLAR RECOVERY, INC

Defendant,

DIVERSIFIED CONSULTANTS, INC

Defendant,

SOUTHWEST CREDIT SYSTEMS, L.P.

Defendant,

CREDIT MANAGEMENT, LP

Defendant,

TRIDENT ASSET MANAGEMENT

Defendant,
TRANS UNION, LLC

Defendant.

EQUIFAX INFO. SRVCS, LLC

Defendant.

EXPERIAN INFO. SOLS, INC.

Defendant.

: ft

Nee Nome ome Smee Smee me emma” me” heme! ere” Seger gee et Se” Near” me Sowmmee’ Sine” See Seema” “eee” Smee!” see Sonnet” Sime Sines” “Sener Se” Sie Nine” Smee” Simmer” Stee See” ee” ae’

LODGED F WED
OCT 24 F918

AT BALTIMORE
CLERK US. DISTRICT COURT
DISTRICT OF MARYLAND

BY DEPUTY
CASE NO.: 1:18-cv-02538-GLR

JURY TRIAL DEMANDED

 

 

 
Case 1:18-cv-02538-ADC Document 35 Filed 10/30/18 Page 2 of 15

FIRST AMENDED COMPLAINT AND JURY TRIAL DEMANDED
COMES NOW the Plaintiff, Denise Miller, and for her complaint against the Defendants
First Premier Corporation (“First Premier”), Stellar Recovery Inc. (“Stellar”), Diversified
Consultants, Inc. (“Diversified”), Southwest Credit Systems, LP ("Southwest"), Credit
Management, LP (“Credit Mgt”), Trident Asset Management, L.L.C. ("Trident"), Trans Union,
LLC (“Transunion”), Equifax Information Services, LLC (“Equifax”) and Experian Information
Solutions, Inc. (“Experian”).

PRELIMINARY STATEMENT

 

1. This is an action for actual and statutory damages, punitive damages, costs and
attorney’s fees brought pursuant to Fair Credit Reporting Act, 15 U.S.C. 1681 (FCRA”), Federal
Debt Collection Practices Act, 15 U.S.C 1692 (“FDCPA”), Maryland Consumer Protection Act,

Md. Code Ann., Com Law §13-101 et seg. ((MCPA”) and common law tort of defamation.

 

PARTIES TO THE ACTION
2. Denise Miller is a natural person and resides in Baltimore, Maryland.
3. First Premier is a community bank that provides financial services to customers,

businesses, agricultural producers, and organizations in the United States.

4, Stellar is a third-party collection agency that specializes in collecting auto loans,
medical bills, education loans, property management debts, retail accounts and utility services.

5. Diversified is a telecom-specific collection company that specializes in the bad debt
recovery of wireless, landline, cable, satellite, utilities, and security arenas.

6. Southwest provides accounts receivable management and consumer service
solutions in the areas of cable, property management, telecommunications, highway toll,

government, utility, and education industries.

MS?
Case 1:18-cv-02538-ADC Document 35 Filed 10/30/18 Page 3 of 15

7. Credit Management is a receivables management company that provides debt
recovery and collection, and call center services to cable television, medical, and commercial
industries in the United States and Puerto Rico.

8. Trident is based in Atlanta Georgia and specializes in the collection, management
and servicing of non-performing consumer receivables.

9. Transunion is a “consumer reporting agency,” as defined in 15 U.S.C. § 1681a(f).

10. Equifax is a “consumer reporting agency,” as defined in 15 U.S.C. § 168 la(f).

11. Experian is a “consumer reporting agency,” as defined in 15 U.S.C. § 1681]a(f).

FACTUAL ALLEGATIONS

12. Last year Ms. Miller obtained her credit reports from the consumer reporting
agencies (“CRA”) and found inaccurate information being reported about her.

13. On her Equifax and Transunion reports was a First Premier tradeline, which was
being reported as opened in 01/14/2011, delinquent in February 2011 or March 2011, and charged
off with a balance of $456 in June 2011. The reporting was inaccurate because the account did not
belong to Ms. Miller. First Premier knew or should have known the account did not belong to her.
First Premier defamed Ms. Miller by reporting this debt to the CRAs as a collection method to
shame Ms. Miller into paying the false debt.

14. On her Equifax, Experian and Transunion reports was an AFNI collection. This
collection was reported as paid. Ms. Miller paid the account despite disagreeing that she owed it.
She only paid the account because AFNI agreed to remove it. Specifically, AFNI stated her credit
report and credit score would increase substantially if she paid the debt. Therefore, it was
inaccurate to report the account because the amount was never correct and it was not reported as
disputed.

15. Diversified was reporting a collection to all three CRAs. Diversified claimed to be

collecting an old SPRINT bill for $1,379. This alleged phone account was started in November
Case 1:18-cv-02538-ADC Document 35 Filed 10/30/18 Page 4 of 15

2012 and went delinquent in October 2013. Although the debt is older than 3-years old and outside
the statute of limitations, Diversified did not inform Ms. Miller that it could not file a lawsuit
against her to collect on the debt and offered to “settle” the debt with her. When Ms. Miller mquired
about this purported bill, both Diversified and SPRINT were unable to identify the alleged phone
number for the account.

16. SPRINT explicitly told Ms. Miller that it could not verify any information in the
account. Diversified had very little information on the origins of the debt and could not verify the
most basic information. Diversified was unable to even verify the alleged phone number to the
account, let alone that there was a phone number issued by Sprint to me. Although Diversified
claimed the account was opened on November 28, 2012, it had absolutely no documentation to
show that. Despite the account being much older than 3-years old and outside of the statute of
limitations, a Diversified representative claimed the Plaintiff could settle the account for $551.14
without stating that it could not legally enforce the debt and that a payment on the stale debt could
renew it and eviscerate Plaintiffs iron clad statute of limitations defense to paying the debt.
Nevertheless, they still reported this inaccurate, unverifiable information to the credit reporting
agencies as a tactic to course me into paying this illegal debt. The account was inaccurate because
Plaintiff did not owe Diversified any money for a SPRINT bill.

17. There was a Southwest collection on each of her CRA’s reports. Supposedly,
Southwest was also collecting on an old Comcast bill in the amount of $414. This alleged Comcast
bill had been delinquent for more than three years and out of side of the statute of limitations to
legally enforce the debt in court. Although the debt was not legally enforceable in court, Southwest
did not apprise Ms. Miller that it could not sue to enforce the debt in its communications with and
attempts to collect the debt from Ms. Miller. Southwest had ceased attempting to collect on the
debt and returned it to Comcast. Now, another debt collector, Credit Management, is attempting

to collect on the debt and Credit Management stated the debt was only $357.54. The Southwest
Case 1:18-cv-02538-ADC Document 35 Filed 10/30/18 Page 5 of 15

account was inaccurate because the amount was inflated and Southwest had no legal authority to
collect a comcast bill from Plaintiff.

18. On her Equifax, Experian and Transunion report was a Stellar collection, which
was collecting on an old alleged Dish Network bill for $725. This reporting was patently false for
Ms. Miller did not owe Dish Network any money, much less $725.

19. On ali three CRAs’ reports were a Trident collection that sought to collect an old
Verizon bilf in the amount of $190. Ms. Miller inquired about the legitimacy of this purported
collection, but Trident did not have any details on how the $190 was calculated and Trident could
not verify it legally owned or could collect on the debt. Trident claimed the debt was sold by
Verizon and that its authority to collect on the debt was manifested in its reporting of the debt and
the dunning letter it sent to Ms. Miller. Although Trident apprised Ms. Miller that the bill went
delinquent in January 2013, Trident offered to settle the debt for 50% of the bill amount or $94.90
without disclosing that due to the debt’s old age it could not sue on the debt or enforce it in court.
The Trident account was inaccurate because Ms. Miller did not owe $190 to Verizon, much less
did she owe Trident any money.

20. On May 14, 2018 Credit Management issued a dunning letter to Ms. Miller
regarding the Comcast debt. This was Credit Management’s first communication with Ms. Miller
and in its letter was included Ms. Miller’s right to dispute the debt for 30-days. However, in its
same letter was a payment coupon demanding payment from Ms. Miller. This demand for payment
was much more prominent than that “Validation Notice” paragraph and contradicted and/or
overshadowed the “Validation Notice.”

COUNT ONE: VIOLATIONS OF FDCPA

21. Plaintiff incorporate paragraphs 1-20 by reference.
Case 1:18-cv-02538-ADC Document 35 Filed 10/30/18 Page 6 of 15

22. Within a year of the filing of this complaint, the Defendant AFNI violated 15 U.S.C.

§1692e(8)} by communicating information that it knew was false to a third-parties, including the

three national credit reporting agencies.

23. Within a year of filing this complaint, the Defendants Stellar and Southwest

violated 15 U.S.C. §§1692e(2),(8),(10), & 1692f by:

U.S.C.

a. falsely representing that Plaintiff had a debt with Dish Network, that there was a
debt in the amount $725, and that the debt could be legally enforced, in violation 1692¢(2);

b. communicating information that it knew was false to the three national credit
reporting agencies, in violation of 1692e(8);

c. falsely representing the Plaintiff owed a debt and reporting that false debt to the
CRAs as a collection method to collect payment from Plaintiff, in violation of 1692¢(10);

d. unfairly or unconscionably attempting to collect a debt that Plaintiff did not owe
and defaming the Plaintiff with reporting the false debt to the CRAs as a means to collect
the false debt from Plaintiff, in violation of 1692f.

24. Within a year of the filing of this complaint, the Defendant Diversified violated 15
§§1692e(2),(8),(10), & 1692f by:

a. falsely representing that Plaintiff was responsible for a Sprint mobile account,
that Plaintiff owed $1,378 for the Sprint account, and that the debt was a legally enforceable
debt that could be “settled,” all in violation §1692e(2);

b. communicating information that it knew was false to the three national credit
reporting agencies, in violation of §1692e(8); and

c. inferring that the debt could be legally enforced with its offer to “settle” the debt
without stating the debt was outside of the statute of limitations and could not be enforced
in court and failing to state that a payment on the debt could make the debt legally

enforceable by renewing the statute of limitations, all in violation of §§1692e(10) 1692f.
Case 1:18-cv-02538-ADC Document 35 Filed 10/30/18 Page 7 of 15

25. Within a year of the filing of this complaint, the Defendant Trident violated 15
ULS.C. §§1692¢(2),(8),(10), & 1692f by:

a. falsely representing that Plaintiff owed $190 for a Verizon bill and that the debt
was legally enforceable, in violation of §1692e(2);

b. communicating information that it knew was false to the CRAs, including failing
to report the debt as disputed, in violation of §1692e(8);

c. falsely representing that Trident owned the Verizon account and that Trident’s
ownership of the debt was proved by its reporting of the debt to CRAs and its letter(s) that
were sent to the Plaintiff, in violation of §§1692e(10) and §1692f; and

d. inferring that the debt could be legally enforced with its offer to “settle” the debt
without stating the debt was outside of the statute of limitations and could not be enforced
in court and failing to state that a payment on the debt could make the debt legally
enforceable by renewing the statute of limitations, all in violation of §§1692e(10) 1692f.
26. Within a year of the filing of this complaint, the Defendant Credit Management

violated 15 U.S.C. §1692g by contradicting and/or overshadowing Plaintiff's right to dispute the
debt with its overly prominent request for payment within the same communication and placing
no reconciliation language to explain Plaintiffs obligation to pay now was subject to her right to
request verification of the debt.

27. Defendants foregoing illegal debt collection activities have caused the Plaintiff to
incur economic damages and emotional/mental distress damages, including without limitation, by
example only and as described herein by Plaintiff: out-of-pocket expenses, fear, embarrassment,
humiliation, frustration, anger, headaches, sleeplessness, severe emotional and mental distress.

28. Defendants’ conduct was the proximate cause of Plaintiffs injuries, rendering
Defendants liable for actual damages in an amount to be determined by the jury pursuant to 15

U.S.C. §1692k(a)(1), statutory damages pursuant to 15 U.S.C. §1692k(a)(2)(A), and reasonable
Case 1:18-cv-02538-ADC Document 35 Filed 10/30/18 Page 8 of 15

attorney’s fees pursuant to 15 U.S.C. §1692k(a)(3). Plaintiff seeks actual damages in an amount
of $75,000 or more, statutory damages in an amount of no $600 to $6,000 and reserves her right
to seek reasonable attorney’s fees in the event she retains counsel.

COUNT TWO: VIGLATIONS OF FCRA, §1681s-2(b)
(as to Defendant Tndent)

29. ‘Plaintiffs incorporate paragraphs 1-28 by reference.
15 U.S.C. §1681s-2(b)(1 (A}&(B)

30. Defendant Trident violated 15 U.S.C. $1681s-2(b)(1 (A)&(B) by failing to fully
and properly investigate Plaintiff's disputes and failing to review all relevant information provided
by the CRAs.

31. Defendant Trident did not conduct a thorough, detailed and careful inquiry of the
claims raised in Plaintiff's dispute. Instead of conducting a reasonable investigation and properly
responding to Plaintiff's disputes, Trident performed a quick, sloppy, and superficial response,
which consisted of nothing more than merely verifying identification information and/or matching
the information on the credit reports with the information that Trident had on its computer system
or same information Trident previously reported to the CRAs.

32. Plaintiffs dispute of the amount and Trident’s ownership of the debt should have
resulted in Trident doing more than just matching identification information. A reasonable
investigation should have included Trident contacting Verizon to verify the amount was accurate
and verifying its own records that it “legally” owned or could collect on the debt.

33. Compliance with its obligations under the FCRA, required Trident to contact
Verizon regarding the debt and consult its legal documents to collect the debt or reported back to
the CRAs that it could not “conclusively” verify the information was accurate and complete.

15 U.S.C. §1681s-2(b)(1 )(C}-(E}
Case 1:18-cv-02538-ADC Document 35 Filed 10/30/18 Page 9 of 15

34. — Trident further compounded its violations by failing to even report to the CRAs that
the Plaintiff contmued to dispute the debt.

35. On information and belief, the Plaintiff alleges that Trident rarely, if ever, notates
that an account is disputed when it responds to a consumer’s dispute.

36. Defendant Trident knew that Plaintiff's dispute letters found issue with Trident’s
reporting and that Trident did not resolve Plaintiffs dispute.

37. Plaintiff's disputes were bona fide in that if her claims were correct, then Trident’s
reporting was inaccurate. Further, Trident knew that it did not know if the amount was accurate
and the Plaintiff requested details on how the amount was calculated, and therefore, Trident had
an obligation to uncover the information during its investigation, delete the disputed information
as inaccurate or unverifiable, or at a minimum, notate that the account was disputed.

DAMAGES — NEGLIGENCE AND WILLFULLNESS

38. Trident's procedure to simply data match information that it previously reported, or
data match the information that it has on its computer desktop with the information currently be
reported to the CRA, instead of conducting a careful inquiry into the substance and merits of a
consumers’ dispute, is unreasonable and a willful violation of the FCRA.

39. Trident's intentional decision to report a debt against the Plaintiff while knowing it
did not verify the accuracy of the disputed amount, is a willful violation of the FCRA.

40. Trident's intentional decision to report a debt against the Plaintiff while knowing it
did not verify its legal authority to collect on the debt, is a willful violation of the FCRA.

41, — Trident’s policy to never notate a debt as disputed despite knowing that a consumer
disputes the reporting of the debt 1s a willful violation of the FCRA.

42. Asa result of Trident’s violations of 15 U.S.C. §1681s-2(b)(1)(A)-(E), Plaintiff
suffered actual damages, including but not limited to: loss of credit, damage to credit profile and

reputation, embarrassment, humiliation and other mental and emotional distress.
Case 1:18-cv-02538-ADC Document 35 Filed 10/30/18 Page 10 of 15

43. The ongoing infractions were either intentional, or Defendant cared so little about
the duties owed under the FCRA that its conduct was carried out with reckless disregard, which
gives rise to a willful violation, rendering Defendant liable pursuant to 15 U.S.C. §1681n.

44.‘ The violations by Defendant were willful, rendering them liable for punitive
damages in an amount to be determined by the Court pursuant to 15 U.S.C. §1681n. In the
alternative, Defendant was negligent, which entitles Plaintiff to recovery under 15 U.S.C. §1681o.

45. _ Plaintiff is entitled to recover actual damages, statutory damages, costs and
attorney’s fees from Defendant in an amount to be determined by the Court pursuant to 15 U.S.C.
§1681n and §168 lo.

COUNT THREE: VIOLATIONS OF FCRA, §§1681e 1681i
(as to the Defendant CRAs)

46. Plaintiffs incorporate paragraphs 1-28 by reference.
15 U.S.C. §1681e(b) — Unreasonable Procedures

47. Defendants Equifax, Experian and Transunion violated 15 U.S.C. §168le(b) by
failing to establish and/or follow reasonable procedures to assure maximum possible accuracy in
the preparation of Ms. Miller’s credit reports and credit files they published and mammtained
concerning Plaintrff.

48. The CRAs knew, or should have known, that AFNI, Stellar, Diversified and
Southwest were not reliable sources of information.

49, Stellar is such an unreliable source of information that it has gone out of business.
But prior to going out of business, Stellar was the subject of numerous complaints from consumers
and these complaints were published publicly in sources such as the BBB or well-known and

reputable internet articles or forums.
Case 1:18-cv-02538-ADC Document 35 Filed 10/30/18 Page 11 of 15

50. | The CRAs published Plaintiff’ scredit reports to third-parties, i.e. current creditors,
potential creditors, etc. and these published credit reports contained the inaccurate information
furnished by defendants First Premier, AFNI, Stellar, Diversified, Southwest and Trident.

51. As a result of Defendants’ violations of 15 U.S.C. §1681le(b) Ms. Miller suffered
actual damages, including but not limited to: loss of credit opportunity, damages to reputation,
embarrassment, humiliation and other mental and emotional distress.

52. The violations by Defendants were willful, rendering each of the Defendants
individually liable for punitive damages in an amount to be determined by the Court pursuant to
15 U.S.C. §168In. In the alternative, Defendants were negligent, which entitles Ms. Miller to
recovery under 15 U.S.C. §1681o.

53. Ms. Miller is entitled to recover actual damages, statutory damages, costs and
attorney’s fees from Defendants in an amount to be determined by the Court pursuant to 15 U.S.C.
§1681n and §1681o.

15 U.S.C. §1681i(a) — Unreasonable Investigation

54. Defendant CRAs violated 15 U.S.C. §1681i(a) by failing to properly respond to
Plaintiff's disputes. The Defendants did not conduct an independent investigation of Plaintiff's
dispute. Instead, the Defendants accepted Trident’s version of the facts and did not consider or
look into Plaintiff's dispute of Trident’s version.

55. Defendant CRAs violated 15 U.S.C. §16811(a)(1) by failing to conduct a reasonable
investigation to determine whether the disputed information was inaccurate and record the current
status of the disputed information or delete the item from Ms. Miller’s credit file.

56. Defendant CRAs violated 15 U.S.C. §168 1i(a)(2)(A) by failing to provide Trident
with all the relevant information regarding Ms. Miller’s disputes.

57. Defendant CRAs violated 15 U.S.C. §1681i(a)(4) on by fatling to review and

consider all relevant information submitted by Ms. Miller.

1]
Case 1:18-cv-02538-ADC Document 35 Filed 10/30/18 Page 12 of 15

58. Defendant CRAs violated 15 U.S.C. §1681i(a)(5)(A) by failing to promptly delete
the disputed inaccurate items of information from Ms. Miller’s credit file or modify the item of
information upon a lawful investigation

59. Asa result of Defendant CRAs’ violations of 15 U.S.C. §1681i(a)(1)-(6), Ms.
Miller suffered actual damages, including but not limited to: loss of credit opportunity, damages
to reputation, embarrassment, humiliation and other mental and emotional distress.

60. The violations by Defendants were willful, rendering each of the Defendants
individually Hable for punitive damages in an amount to be determined by the Court pursuant to
15 U.S.C. §1681n. In the alternative, Defendants were negligent, which entitles Ms. Miller to
recovery under 15 U.S.C. §1681o.

61. Ms. Miller is entitled to recover actual damages, statutory damages, costs and
attorney’s fees from Defendants in an amount to be determined by the Court pursuant to 15 U.S.C.
§1681n and §168 to.

COUNT FOUR: VIOLATIONS OF FCRA, 1681 g(a)
(as to Defendant Equifax)

62. Defendant Equifax violated 15 U.S.C. §168lg(a) by failing to disclose all
information in the Plaintiff's credit files after receiving her online request for her credit report.

63. On or about May 11, 2017, Plaintiff requested her credit report from all three CRAs.

64. Defendant Experian and Transunion furnished Plaintiff's credit reports.

65. Defendant Equifax refused to furnish Plaintiff's credit report.

66. Defendant Experian and Trans Union released Plaintiff's credit report because she
provided sufficient identification. Equifax could and should have furnished Plaintiffs credit report
just as Experian and Trans Union furnished Plaintiff’s credit report. Equifax had no legitimate

reason to refrain from providing Plaintiff with her credit report.

12
Case 1:18-cv-02538-ADC Document 35 Filed 10/30/18 Page 13 of 15

67. Despite being aware that Plaintiff requested her credit report and despite knowing
that it was required under the FCRA to provide a report, Equifax made deliberate decision not to
provide Plaintiff with her requested credit report.

68. Plaintiff Miller has suffered anxiety and frustration as result of Equifax’s failure to
provide Plaintiff with her credit report.

69. Equifax acted willfully and are thus, liable for punitive damages pursuant to 15
U.S.C. §1681n. In the alternative, Equifax was negligent, entitling the Plaintiff to recover actual
damages under 15 U.S.C. §1681o.

70. Additionally, the Plaintiff is entitled to statutory damages, costs and attorneys’ fees
pursuant to 15 U.S.C. §1681n and §1681o0

COUNT FOUR: VIOLATIONS OF MCPA
(as to Defendant AFNI)

71. Plaintiff incorporate paragraphs 1-20 by reference.

72. Defendant AFNI is a “merchant” within the meaning of the MCPA, Com Law §13-
101(g) and is subject to all of the MCPA’s provisions prohibiting unfair and deceptive trade
practices including those in §§13-303 and 13-401.

73. AFNI’s statement that Plaintiff's credit score would increase substantially if she
paid the collection was deceptive, unfair and violated the MCPA.

74. AFNI’s omission that it would not remove the collection from the credit report was
deceptive, unfair and violated the MCPA.

75, AFNI’s foregoing statement and omission led Plaimtiff to believe that the collection
would be removed after she paid it.

76. Plaintiff disputed the AFNI debt and only paid the collection because she believed

it was going to be removed.

13
Case 1:18-cv-02538-ADC Document 35 Filed 10/30/18 Page 14 of 15

77. ‘Plaintiff would not have paid the collection if AFNI told her that the collection
would not be removed from her report.

78. Plaintiffs credit score did not improve substantially, if it improved at ail, after she
paid the collection.

79. AFNI violated §§13-301(1), 13-301(3) and 13-303(4) by engaging in the acts and
omissions set forth above, by making the misrepresentations set forth above, and by failing to
disclose material facts where the failure to do so deceived or tended to deceive, the Defendant has
committed unlawful or deceptive trade practices in violation of the MCPA.

80. | AFNI’s conduct had the capacity, tendency or effect of deceiving Plaintiff, who in
fact was deceived or misled, causing injury and loss through: actual damages, including emotional
and mental distress as described in paragraph 43 and costs and attorney fees.

COUNT FIVE: DEFAMATION
(as to Defendant First Premier)

81. Plaintiffs incorporate paragraphs 1-20 by reference.

82. Defendant First Premier intentionally and maliciously made false statement(s)
publicly about Plaintiff's credit history.

83. Defendant's own records revealed that Plaintiff did not owe the reported debt.

84. Defendant knew, or should have known, that the dept did not belong to Plaintiff.

85. Despite knowing that Plaintiff did not owe the debt, Defendant published that
Plaintiff owed the debt. Defendant’s intent was to defame Plaintiff and shame her into paying the
debt. Defendant knew that reporting a derogatory debt to Plaintiff's credit report would force
Plaintiff to pay the debt in attempt to salvage her credit.

86. Defendant acted with knowledge of the falsity of the statements and with the intent
of harming the Plaintiff's credit reputation.

87. Defendant's false statement(s) were published without a privilege.

14
Case 1:18-cv-02538-ADC Document 35 Filed 10/30/18 Page 15 of 15

88. Asaresult of the false and defamatory statements published by the Defendant, the
financial character and reputation of the Plaintiff was harmed, her standing and reputation in the
financial and credit community was impaired, and he suffered mental anguish.

89. As a direct and proximate result of the false and defamatory credit reporting
published by Defendant, the Plaintiff's credit score and credit profiles were injured, thereby
suffering a loss of prospective credit.

WHEREFORE, your Plaintiff demands judgment for actual, statutory and punitive
damages against Defendant; for her fees and costs; for prejudgment and post-judgment interest;

and any other relief deemed appropriate by this Court.

TRIAL BY JURY IS DEMANDED.
Dated: October 18, 2018

Respectfully submitted,

«

UW

Denise Miller

319 E. 24" Street
Baltimore, MD 21218
Tel: 443-599-2613

Pro Se Plaintiff

i)
